Title: To Thomas Jefferson from George Mason, 27 September 1781
From: Mason, George
To: Jefferson, Thomas


        
          Dear Sir
          Gunston Hall Septemr. 27th. 1781.
        
        It gives me great pleasure to hear that you have determined again to accept a Seat in the House of Delegates; where I am sure Your Assistance, on many Occasions, will be greatly wanted.
        You have, no Doubt, been informed of the factious, illegal, and dangerous Schemes now in Contemplation in Congress for dismembering the Commonwealth of Virginia, and erecting a new State or States, to the westward of the Alleghany Mountains. This power, directly contrary to the Articles of Confederation, is assumed upon the Doctrine now industriously propagated “that the late Revolution has transferred the Sovereignty formerly possessed by Great Britain to the United States, that is to the American Congress,” A Doctrine which, if not immediately arrested in it’s progress will be productive of every Evil; and the Revolution instead of securing, as was intended, our Rights and Libertys, will only change the name and place of Residence of our Tyrants. This, that Congress who drew the Articles of Union were sensible of and have provided against it, by expressly declaring in Article the 2d. that “Each State retains it’s Sovereignty, freedom and Independence, and every power, Jurisdiction, and right which is not by this Confederation expressly delegated to the United States in Congress assembled.” And in Article the 13th. that “the Articles of this Confederation shall be inviolably observed by every State and the union shall be perpetual; nor shall any alteration at any time hereafter be made in any of them; unless such alteration be agreed to in a Congress of the United States, and be afterwards confirmed by the Legislatures of Every State.” In the 9th Article defining the Powers of Congress, least the power of deciding Disputes concerning Territory between any of the States shoud be attended with dangerous Consequences, it is provided “that no State shall be deprived of Territory for the Benefit of the United States,” and the 11th. Article declares that “Canada, acceding to this Confederation, and joining in the Measures of the United States, shall be admitted into, and entitled to all the advantages of this Union: but no other Colony shall be admitted into the same, unless such Admission be agreed to by nine States.” This Article holds out an immediate Offer to Canada; and the words  no other Colony plainly relate to the other British Colonys of Nova Scotia, and East and West Floridas, and clearly exclude the Idea of any absolute Power in Congress to erect new States. I had almost forgot to mention the Beginning of the 13th. Article, declaring that “Every State shall abide by the Determinations of the United States in Congress assembled, on all Questions which by this Confederation are submitted to them.” From whence arises, by the strongest Implication, a negation and Disclaimer of any other powers, and a Declaration that no State is bound by them if they shou’d at any time be assumed. I shou’d not have troubled You with these Quotations, but that I apprehended in the late Confusions and sudden removals of public, as well as private Papers, the Articles of Confederation may have been sent to some distant place. I think they will prove that Congress are now arrogating to themselves an unwarrantable and dangerous power, which is in it’s nature subversive of American Liberty; for if they can stride over the Line of the Confederation, and assume Rights not delegated to them by the Legislatures of the different States, in one Instance, they can in every other that the Lust of Power may suggest. I hope our Assembly will take this Subject up with the Coolness and Attention which it’s Importance merits, and with proper Firmness endeavour immediately to put a Stop to such Proceedings, by positive Instructions to the Virginia Delegates in Congress. And as much will depend upon the Disposition of the Inhabitants in the western parts, it will be prudent to secure their Affections by giving them all the advantages of Government; which will require that the executive and judiciary Powers shall be exercised among them; this may be a difficult plan, but it is an absolutely necessary one; permit me Sir to recommend it to your particular attention. I do it, because I really know no Man whom I think so capable of digesting a proper plan, and I know, from some former Conversation, that You have heretofore turn’d your Thoughts to this Subject. I am at this time very unwell, and hardly able to sit up; which I hope will excuse the loose Manner in which I have written.
        I beg my Compliments to Your Lady; and am, with the truest Esteem & Respect, dear Sir Your affecte. & obdt. Servt.,
        
          G. Mason
        
      